DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is written in response to applicant’s response received on July 14, 2022. Claim 1 has been amended. Claims 1 and 2 are under examination. 

Response to Amendment
	The rejection of claims 1-2 under 35 U.S.C. §102(a)(1) by Ghimire 2018 is withdrawn in light of the claim amendment on July 14, 2022. 
	The rejection of claims 1-2 under 35 U.S.C. §102(a)(1) by Ghimire 2017 is withdrawn in light of the claim amendment on July 14, 2022. 
	Any rejection or objection not reiterated herein has been overcome by the amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
This application claims priority to U.S. provisional application 62/831,319 filed on April 9, 2019. 
 The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/831,319, filed on April 9, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The compound “CMP-Sialic acid” cited in claims 1 and 2 does not have adequate support in provisional application 62/831,319 that is being used to claim priority. There is mention of N. meningitidis serogroup B, N. meningitidis serogroup W (spec page 1, paragraphs [0004] and [0005]), and modified versions of those molecules (spec page 3, paragraph [0013]. However, the application is silent regarding the compound CMP-Sialic acid or derivatives thereof. 
The limitation of passing water “over an inert water-insoluble substrate to which is bound a compound” cited in claims 1 and 2 does not have adequate support in provisional application 62/831,319 that is being used to claim priority. There is mention of passing a sample through an Ultracel-3 membrane, 3kDa cutoff (spec page 1, paragraph [0007]). There is support for the use of capsular polysaccharides for removing heavy metals from water (title; spec page 1, paragraph [0001]). However, the application is silent as to what is considered an inert water-insoluble substrate, and the mention of any process of binding a compound to a substrate or of any substrate-bound compounds. While one could interpret the filter membrane as being an inert water-insoluble substrate, filtration is a size-exclusion process that is notably different from a process of binding to or being bound to an inert water-insoluble substrate. 
Therefore, these claims cannot receive the priority date of April 9, 2019. Instead, these claims will receive priority based on the filing date of April 8, 2020 of the instant application 16/842,923.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “selected from the group consisting of Cytidine-5’-monophospho-N-acetylneuramininic acid (“CMP-Sialic acid”), derivatives thereof, and combinations thereof”. It is clear that the “derivatives thereof” refers to derivatives of CMP-Sialic acid. This claim previously included capsular polysaccharide of N. meningitidis serogroup B and N. meningitidis serogroup W, which have been deleted by amendment, leaving the single species of CMP-Sialic acid in the group. It is unclear whether the combinations thereof is referring to combinations or CMP-Sialic acid and its derivatives, or if it is referring to combinations of CMP-Sialic acid as a single molecule, making it difficult to determine the metes and bounds of the claimed invention. Therefore, this claim is indefinite. It is suggested that applicant amend the claim to remove the phrase “and combinations thereof” to overcome this rejection. 
	Claim 2 is rejected for depending from rejected claim 1 but failing to remedy the indefiniteness therein.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ghimire, S. (Metal binding to macromolecules: bacterial polysaccharides for heavy metal capture and rhenium complexes as anticancer agents, Master’s Thesis, Morgan State University. ProQuest Dissertations Publishing, 2017, Order No. 10639533). 
Regarding claim 1, Ghimire teaches the removal of heavy metal content from contaminated sites using bioremediation (p. 6, Chapter 1: Introduction, Part 1A.3 Novel biological-based approaches in heavy metal removal). Ghimire teaches the use of Neisseria meningitidis capsular polysaccharides serogroups B and W (p. 11, Chapter 1: Introduction, Part 1A.7 Our approach; and Figures 3 A and 3 B). Ghimire further teaches a capsular heteropolysaccharide of Neisseria meningitidis serogroup W conjugated to an alkyne containing non-porous solid support through click 1,3 cycloaddition chemistry (p. 11, Chapter 1: Introduction, Part 1A.7 Our approach). While Ghimire does not refer to the inert substrate as “water-insoluble”, one in the art would understand that being inert and water-insoluble would be inherent properties of the material given its disclosure as a “non-porous solid support”. 
Ghimire does explicitly teach using CMP-Sialic acid for removing heavy metals from contaminated water. 
However, Ghimire teaches that Neisseria meningitidis capsular polysaccharides serogroups B and W contain repeating units of negatively-charged sialic acid (p.11, Chapter 1: Introduction, Part 1A.7 Our approach). Ghimire teaches that atomic absorption spectrometry was used to study the metal-polysaccharide interactions (p.11, Chapter 1: Introduction, Part 1A.7 Our approach). Ghimire further teaches that as revealed by FTIR spectra of EPS produced by Azotobacter beijreinckii, carboxyl (-COOH) and hydroxyl (-OH) functional groups are predominantly involved in metal binding (p.9, Chapter 1: Introduction, Part 1A.5 – Literature examples of microbial polysaccharides as metal-binding agents). Ghimire teaches that a control solution was made using 13.2 µL of CMP-Sialic acid (2mM final), 12.3 µL of UDPGalactose (2mM), 2 µL of DTT (2mM), 5 µL of DMB tetramer, and 67.5 µL of buffer (50mM Bicine, 10mM MgCl2 at pH 8.0) (p. 26, 2.3 Developing an HPLC based fluorescent assay for N. meningitidis serogroup W capsule polymerase). Ghimire further teaches that it would be beneficial to design and optimize new biopolymers for metal binding, and these studies are the foundation for future planned studies to model and chemoenzymatically synthesize new derivatives of these polysaccharides for metal capture (p.10, Chapter 1: Introduction, Part 1A.7 – Our Approach). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted CMP-Sialic acid for Neisseria meningitidis capsular polysaccharides serogroups B and W taught by Ghimire in the method of removing heavy metals from contaminated water, because Ghimire teaches that repeating units of negatively charged sialic acid comprise the backbone structure of Neisseria meningitidis capsular polysaccharides serogroups B and W. One of ordinary skill in the art would reasonably expect that substituting CMP-Sialic acid in the method of removing heavy metals would predictably result in binding cationic metals, because Ghimire suggests that the negatively charged polysaccharide backbone interacts with cationic metals. One of ordinary skill would reasonably expect that CMP-Sialic acid would have a negatively-charged sialic acid backbone structure similar to the Neisseria meningitidis capsular polysaccharides serogroups B and W taught by Ghimire, and therefore predictably result in CMP-Sialic acid performing a similar function of capturing cationic metals as demonstrated by Neisseria meningitidis capsular polysaccharides serogroups B and W. 
Regarding claim 2, Ghimire teaches that heavy metals include lead (Pb) and copper (Cu) (p. 1, Chapter 1: Introduction, Part 1A: Metal Binding to Macromolecules: Bacterial Polysaccharides for Heavy Metal Capture). Ghimire further teaches the metal binding capacity of polysaccharide with Pb2+ and Cu2+ cations (p. 11, Chapter 1: Introduction, Part 1A.7 Our approach).   

Response to Arguments
	Applicant argued that the amendment to claim 1 deleting subject matter disclosed in Ghimire et al. overcomes the previous 103 rejection of Ghimire in view of Homaei. 
	Applicant’s arguments have been fully considered but do not overcome the new grounds of rejection necessitated by amendment. Ghimire S. (Master’s thesis) teaches that CMP-Sialic acid is a known molecule, used as part of HPLC studies. Ghimire teaches that N. meningitidis serogroup B and N. meningitidis serogroup W have repeating units of sialic acid in the backbone structure. Ghimire further teaches that the function of negatively charged sialic units interacting with cationic metals was known (atomic absorption spectrometry was used to study the metal-polysaccharide interactions). Ghimire further teaches that designing new derivatives of the capsular polysaccharides could optimize metal binding. Therefore, one of ordinary skill would have reasonably concluded based on the teachings of Ghimire that creating and using CMP-Sialic Acid to improve cation binding would predictably result stronger binding of cationic metals, and therefore rendering the claimed invention obvious over the prior art. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636